DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/04/2022 has been considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 9, line 4 and line 15 recites “a seat back frame”, it is unclear if this is the same seat back frame, examiner suggests line 15 recite “the seat back frame” accordingly. 
Claim 1, 9, and 12 recites the limitation "the two side portions of the seat belt guide" in lines  10,10, and 12 respectively.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5,8-9, 12-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Clyde (US 10246045), and further in view of Deniziot (FR 2741849-A1), See attached FOR and English translation NPL.
	In regards to claim 1 and 12, Clyde discloses a vehicle comprising (see fig.4); a floor (38); spaced side walls extending from the floor (not shown, understood to enclose the vehicle); a seat supported by the floor (14); a rear wall interconnecting the side walls; and a seat belt guide (32) disposed adjacent to an upper portion of the seat back frame (20) for guiding a seat belt webbing (58, 60), wherein the seat belt guide (32) is rigidly fixed to a tubular member (44) extending along the length of rear wall ( in the width direction of the vehicle) and the tubular member (44) is rigidly attached to the side walls at its ends (at least indirectly through connection with the floor at 68). Clyde further discloses wherein the guide 32 may be attached to the tubular member 20 (44) in any suitable manner, such as fasteners, welding, adhesive, or integrally formed with the tubular member. It is therefore understood that Clyde anticipates the attachment via mounting holes in the tubular member to receive both sides of the guide (32) which face downward towards the floor and rigidly attached thereto with welding, brazing, adhesive bonding, riveting, soldering and compression fitting.  
	Although Clyde does not disclose a seat belt retractor for attachment to a seat back frame; or an anchor attached to the vehicle body wherein the webbing extend from the seat belt retractor to the anchor such a seat belt device is known in the art. Deniziot teaches a vehicle with a floor, spaced side walls extending from the floor (S); a seat supported by the floor (14); a seat belt retractor (28) for attachment to a seat back frame (see fig.1); an anchor attached to the vehicle body (30); and a seat belt guide (found at 28) disposed adjacent to an upper portion of the seat back frame for guiding a seat belt webbing (24) extending from the seat belt retractor to the anchor (28 to 36) wherein the seat belt guide is rigidly fixed to a tubular member 30 extending along the length of rear wall (see fig.1). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Clyde further in view of Deniziot, in order to fit a rear seat with safety seat belts for all passengers with a retractor, anchor, and seat belt guide in the back or rear seats of a vehicle.
	In regards to claim 2 and 13, Clyde in view of Deniziot teaches further comprising a seat back frame, wherein the seat belt retractor is disposed in the seat back frame (retractor in the seat back frame see Clyde fig 4 and Deniziot fig.1) .  
	In regards to claim 3 and 14, Clyde discloses wherein the seat belt guide (32) is a rod-shaped member formed substantially into a U-shape defined by two side portions and a transverse portion therebetween, wherein the transverse portion comprises the belt guide portion, and wherein the two side portions are rigidly fixed to the tubular member (44) (see fig. 4).  
	In regards to claim 4 and 15, Clyde discloses wherein the tubular member (44) is at least one of a hollow tube or a solid tube.  
	In regards to claim 5 and 16, Clyde discloses wherein the transverse portion of the U-shaped belt guide has substantially the same width as the seat belt webbing (see 32, fig.4).  
	In regards to claim 8 and 19, Clyde discloses, wherein an inside width of the seat belt guide (32) in a vehicle width direction is larger than the width of the seat belt webbing (58,60)(see fig.4, 32 surrounds the webbing).
	In regards to claim 9, Clyde discloses a seat belt assembly for a  vehicle (see fig.4) having a floor (38), spaced side walls extending from the floor (not shown, understood to enclose the vehicle) a seat supported by the floor (14), the seat belt assembly comprising: a rear wall interconnecting the side walls; and a seat belt guide (32) disposed adjacent to an upper portion of the seat back frame (20) for guiding a seat belt webbing (58, 60), wherein the seat belt guide (32) is rigidly fixed to a tubular member (44) extending along the length of rear wall ( in the width direction of the vehicle) and the tubular member (44) is rigidly attached to the side walls at its ends (at least indirectly through connection with the floor at 68). Clyde further discloses wherein the guide 32 may be attached to the tubular member 20 (44) in any suitable manner, such as fasteners, welding, adhesive, or integrally formed with the tubular member. It is therefore understood that Clyde anticipates the attachment via mounting holes in the tubular member to receive both sides of the guide (32) which face downward towards the floor and rigidly attached thereto with welding, brazing, adhesive bonding, riveting, soldering and compression fitting. Clyde discloses a seat back frame (20), wherein the seat belt guide (32) is a rod-shaped member formed substantially into a U-shape defined by two side portions and a transverse portion therebetween, wherein the transverse portion comprises the belt guide portion, and wherein the two side portions are rigidly fixed to the tubular member (see fig.4). 
	Although Clyde does not disclose a seat belt retractor for attachment to a seat back frame; or an anchor attached to the vehicle body wherein the webbing extend from the seat belt retractor to the anchor such a seat belt device is known in the art. Deniziot teaches a vehicle with a floor, spaced side walls extending from the floor (S); a seat supported by the floor (14); a seat belt retractor (28) for attachment to a seat back frame (see fig.1); an anchor attached to the vehicle body (30); and a seat belt guide (found at 28) disposed adjacent to an upper portion of the seat back frame for guiding a seat belt webbing (24) extending from the seat belt retractor to the anchor (28 to 36) wherein the seat belt guide is rigidly fixed to a tubular member 30 extending along the length of rear wall (see fig.1). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Clyde further in view of Deniziot, in order to fit a rear seat with safety seat belts for all passengers with a retractor, anchor, and seat belt guide in the back or rear seats of a vehicle.
Allowable Subject Matter
Claims 6-7,10-11 and 17-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PTO-892 provides a list of seat belt assemblies for vehicles of relevance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN ANNE MILLER whose telephone number is (571)272-4356. The examiner can normally be reached M-F 8:00am-5:00pm (est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.M./	Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/               Supervisory Patent Examiner, Art Unit 3616